DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Klaus Stoffel on 03/04/2021.
The application has been amended as follows: 
In claim 34:
line 2 - change dependency to claim 28.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 36-42 directed to an invention non-elected without traverse.  Accordingly, claims 36-42 been cancelled. 
Allowable Subject Matter
Claims 28, 30-34 and 43-46 are allowed. The following is an examiner’s statement of reasons for allowance: 
Lescaud (US 2015/0041067 – of record) discloses an apparatus for tire building including the use of a rotatable double drum machine. 
Suzuki et al. (US 4,105,487 – of record) discloses a ply server apparatus having upper and lower placing devices. 
Goodfellow (US 4,792,370) discloses an apparatus for tire building. The apparatus is configured to move a rotatable turret between three equilaterally spaced locations. 
However, neither Lescaud, Suzuki, or Goodfellow taken singularly or in combination teach or reasonably suggests how one of ordinary skill in the art would the instantly claimed tire building machine whereby the machine is configured to have: a rotary table having a vertical axis around which the rotary table is pivotable; at least one ply server has at least one placing device; wherein the at least one placing device is formed by an upper placing device and a lower placing device, wherein the upper placing device and the lower placing device protrude in the loading position into the kinematic moving area of the double-drum carcass machine, and wherein the rotary table is configured so that pivotable movement of the rotary table is interruptable in at least one loading position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Friday 8:00AM--5:00 pm Alternate Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749           

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748